DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, regarding claim 1, “a surface roughness of the one surface of the stopper layer in the second region has a height difference which is greater than zero” is indefinite. It is unclear what is meant by a height difference. For example, how is the height difference calculated? What points are being used to determine the height difference? In the interest of compact prosecution, the above recitation will be interpreted as “a surface roughness of the one surface of the stopper layer in the second region is greater than zero,” consistent with the embodiment shown in FIG. 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US Pub. No. 2020/0357712).
Regarding claim 1, in FIGs. 1-3, Tanaka discloses an electronic component embedded substrate comprising: a core structure (11 and 15) including a first insulating body (e.g. 15, paragraphs [0029] and [0045]) and a plurality of core wiring layers (18, paragraph [0031]), respectively disposed on or in the first insulating body, and having a cavity (30) penetrating through at least a portion of the first insulating body in a thickness direction of the first insulating body and having a stopper layer (36) disposed as a bottom surface of the cavity; an electronic component (80, paragraph [0036]) disposed in the cavity and attached to the stopper layer; and a build-up structure including a second insulating body (21, paragraph [0025]) covering at least a portion of each of the core structure and the electronic component and disposed in at least a portion of the cavity, and one or more build-up wiring layers (25/41) each disposed on or in the second insulating body, wherein the stopper layer has a first region in which a portion of one surface of the stopper layer is exposed from the first insulating body by the cavity and a second region in which the other portion of the one surface is covered with the first insulating body (see FIG. 3), a surface roughness of the one surface of the stopper layer (31A, paragraph [0035]) in the first region is greater than a surface roughness of the one surface of the stopper layer in the second region (this region is depicted as planar), and a surface roughness of the one surface of the stopper layer in the second region is greater than zero (all surfaces have some degree of roughness, at least on a microscopic scale).
Regarding claim 2, in FIGs. 1-3, Tanaka discloses that the one surface of the stopper layer in the first region has a center line average roughness Ra that is greater (has a roughness) than a center line average roughness Ra of the one surface of the stopper layer in the second region (this region is depicted as planar).
Regarding claim 4, in FIGs. 1-3, Tanaka discloses that the one surface of the stopper layer in the first region has a ten point average roughness Rz that is greater (has a roughness) than a ten point average roughness Rz of the one surface of the stopper layer in the second region (this region is depicted as planar).
Regarding claim 6, in FIGs. 1-3, Tanaka discloses that a thickness of the stopper layer in the first region is thinner (measured from bottom of 31A to the bottom of the roughness 36) than a thickness of the stopper layer in the second region (measured from bottom of 31A to top of 31A).
Regarding claim 7, in FIGs. 1-3, Tanaka discloses that the stopper layer is disposed on the same level as one of the plurality of core wiring layers.
Regarding claim 8, in FIGs. 1-3, Tanaka discloses that the electronic component has a first surface on which a connection pad (81, paragraph [0039]) is disposed and a second surface opposite to the first surface, and the second surface is attached to the stopper layer through a die attach film (DAF) (33, paragraph [0056]).
Allowable Subject Matter
Claims 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 14-16, the prior art failed to disclose or reasonably suggest the claimed electronic component embedded substrate particularly characterized by a surface in a region, exposed from the first insulating body by the cavity, of one surface of the stopper layer has a first unevenness portion, and a second unevenness portion having a height difference of unevennesses greater than zero is disposed on the first unevenness portion, and the height difference of unevennesses of the second unevenness portion is smaller than a height difference of unevennesses of the first unevenness portion.
Regarding claims 17-19, the prior art failed to disclose or reasonably suggest the claimed electronic component embedded substrate particularly characterized by a surface in a region, exposed from the first insulating body by the cavity, of one surface of the stopper layer has a center line average roughness Ra of 0.6 µm to 1.2 µm, and a ten point average roughness Rz of 7 µm to 13 µm
Claims 3, 5, and 9-13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/27/2022 (“Reply”) have been fully considered but they are not persuasive.
Applicant contends that:	
One of ordinary skill in the art would interpret “surface roughness” as having, by definition, at least some degree of unevenness beyond a conventional planar surface (considering manufacturing tolerances thereof) as interpreted by the Office Action, noting that surface roughness requires specified manufacturing processes beyond standard deposition steps (see, e.g., paragraphs 29, 31 and 58 of Applicants’ specification). (See Reply, page 8)
This argument is not persuasive. One of ordinary skill in the art would have recognized that all surfaces have some roughness, at least on a microscopic scale. Further, no evidence has been provided to support the assertion that “surface roughness requires specified manufacturing processes beyond standard deposition steps.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “surface roughness requires both surfaces to have some degree of intentionally manufactures roughness”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896